Title: To Thomas Jefferson from William Lambert, 27 March 1806
From: Lambert, William
To: Jefferson, Thomas


                        
                            Sir,
                            
                            City of Washington, March 27th. 1806.
                        
                        I should be wanting in the respect due to your Character, if I did not reply to your polite note of the 25th.
                            instant; and in doing so, permit me to express the genuine dictates of my heart, unalloyed with the base mixture of
                            sycophancy or adulation. The hint you have given of “returning to studies after which you are panting”, is well
                            understood, and allow me to add, regarded with sincere regret by me; but when a laudable zeal to promote the best
                            interests and happiness of any country is shamefully misconstrued, and ungratefully treated by some of it’s ambitious,
                            designing inhabitants, the intrinsic worth of the great and good man is no shield against the attacks of envy,
                            low-cunning, and misrepresentation:—when intrigue and perfidy are not only tolerated, but even countenanced and supported
                            in an infant government, no well founded expectations can be entertained of it’s lasting harmony or prosperity. Your
                            friendly behaviour to me, on many occasions, has not been, nor shall be forgotten:—for the welfare of my country, it would
                            be my wish that you could be prevailed on to continue another term, at least, in your present important station; but
                            whether as a President of the United States of America, or as a private gentleman retired to the peaceful shades of
                            domestic study and refined improvement, be assured of the gratitude and esteem with which I have the honor to be, 
                  Sir,
                            Your most obedient servant,
                        
                            William Lambert.
                        
                    